Exhibit 10.9

HUMAN RESOURCES AND INTERNAL COMMUNICATIONS

TRANSITION SERVICES AGREEMENT

This HUMAN RESOURCES AND INTERNAL COMMUNICATIONS TRANSITION SERVICES AGREEMENT
(this “Agreement”), is effective as of November 19, 2011, by and between
MARRIOTT INTERNATIONAL, INC., a Delaware corporation (“MII”), and MARRIOTT
VACATIONS WORLDWIDE CORPORATION, a Delaware corporation (“MVWC”).

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement, dated
as of November 17, 2011 (the “Separation Agreement”), between MII and MVWC, MII
has agreed to distribute all of the issued and outstanding common shares of MVWC
to the shareholders of MII on a pro rata basis, subject to the terms and
conditions therein (the “Spinoff”).

WHEREAS, in connection with the Spinoff, MII and MVWC have agreed that MII or
its Affiliates shall provide MVWC and its Affiliates with certain services on a
temporary basis after the Closing; and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Separation Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, MII and MVWC agree as follows:

1. Transition Services. For a period commencing on the Closing Date and
continuing until the second anniversary of the Closing Date (the “Transition
Period”)(unless a different period is specified for a particular service on the
applicable exhibit attached hereto (each, a “Services Exhibit”), MII shall
provide, or cause its Affiliates to provide, to MVWC and its Affiliates the
services described in the Services Exhibits hereto (the “Transition Services”).
Such services shall be provided at the charges described in the Services
Exhibits and in accordance with Section 3 below. MVWC may cancel any Transition
Services upon not less than one hundred twenty (120) days’ prior written notice
of cancellation to MII, unless a different period is provided for in the
Services Exhibits. The cancellation of one category of Transition Services shall
not operate to cancel or otherwise affect the remaining Transition Services, it
being understood that some services are bundled and cannot be cancelled
separately. To the extent possible, the cancellation of a Transition Service
shall be effected at the end of a MII Accounting Period. MVWC may use the
Transition Services for its own internal business purposes for its business
conducted under brands licensed from MII and its Affiliates, consistent with the
terms of the underlying agreement between MII and the applicable product/service
vendor, and may not resell the Transition Services or otherwise make them
available for use by third parties (provided, that a property owner’s
association or similar entity for a project operated by MVWC or its Affiliates
under brands licensed from MII and its Affiliates shall not be considered a
third party for purposes of this Section 1).



--------------------------------------------------------------------------------

2. Standard of Service. MII will provide, or cause to be provided, the
Transition Services in accordance with MII’s standard policies, procedures and
practices in effect immediately prior to the date hereof, as the same may be
changed from time to time, and the Services Exhibits. In providing the
Transition Services, MII shall at all times exercise the same care and skill as
it exercises in performing like services for itself and other third parties,
including franchisees. Except as provided in the preceding sentence, the
Transition Services are provided on an “AS IS” basis.

3. Billing and Payment.

A. Payments. MVWC will pay the costs set forth in the Services Exhibits for
those Transition Services that have not otherwise been cancelled by MVWC and
that are provided pursuant to Section 1 of this Agreement during the Transition
Period. Such costs that are currently allocated are subject to change based on
annual budgets, actual expenditures, or other metrics, whether or not such
allocation is set forth or described in the Services Exhibits; provided, that
all such allocations to MVWC shall be made on a fair and reasonable basis, and
MVWC acknowledges that such allocation methodologies in place as of the Closing
Date are fair and reasonable; and provided further, that if a portion of the
costs for any Transition Services are attributable to the development of systems
enhancements with a total cost of $5 million or more, (i) if such systems
enhancements are not intended to become effective during the Transition Period,
MVWC shall not be allocated any costs for such systems enhancements, and (ii) if
such systems enhancements become effective before the end of the term during
which the related Transition Services are provided under this Agreement, then
MII and MVWC shall discuss and agree on a reasonable allocation of such costs to
MVWC taking into consideration the remaining term of the provision of the
related Transition Services hereunder. Such allocations shall be subject to
periodic “true-ups” for actual allocated costs. MII or one of its Affiliates
shall bill MVWC for the Transition Services at the times and in the manner as
such billing is made immediately prior to the Closing Date, and MVWC shall pay
MII at the times and in the manner as payment is customarily made as of the
Closing Date, in each case unless otherwise specified in the Services Exhibits,
but in no event shall any payments be made more than thirty (30) days after the
invoice date. Notwithstanding the foregoing, payments made by MII to third
parties (or MVWC employees) on behalf of MVWC or its Affiliates will be drawn by
MII directly from MVWC bank accounts which MVWC shall keep funded with
sufficient amounts to enable MII to make such payments, and MII shall not be
required to advance or use any of its own funds to make any such payments. Any
payments not made by MVWC to MII when due shall bear interest, computed daily,
from the date due to the date of payment based on the annual percentage rate
equal to the Prime Rate, plus three percentage points (3%). “Prime Rate” means
the “rate” that Citibank, N.A. (or its successor entity) publishes from time to
time as its prime lending rate in effect from time to time. MII shall be
entitled to the costs of collecting any overdue amounts including reasonable
attorneys’ fees and expenses.

B. Termination-Related Services and Payments. In connection with the termination
or cancellation of the provision of any Transition Services by MII hereunder,
whether at the end of the term of this Agreement or earlier, MII shall provide
commercially reasonable services and assistance to transition such services to
MVWC and its Affiliates or a third party provider, including such termination
services as may be described in the Services Exhibits (as described herein, the
“Termination Services”). Except as otherwise provided in a

 

2



--------------------------------------------------------------------------------

Services Exhibit, with respect to the Termination Services: (i) MII shall make
available to MVWC such books and records (subject to MII’s reasonable records
retention policies) as will be needed by MVWC to prepare the accounting
statements for the Transition Services for the accounting period of MVWC in
which the termination or cancellation of the Transition Services or this
Agreement, as the case may be, occurs and for any subsequent periods, (ii) MII
shall use commercially reasonable efforts to facilitate the orderly transfer of
all information contained within such books and records from MII’s systems to
MVWC’s or a successor’s systems, provided MII shall not be required to transfer
any information that is confidential and/or proprietary to MII, (iii) MII
acknowledges and agrees to provide MVWC all such data, books, and records, in
such forms and electronic formats as agreed by MI and MVCW, and (iv) MII shall,
within ninety (90) days after termination or cancellation of the Transition
Services or of this Agreement, as the case may be, prepare and deliver to MVWC a
final accounting statement with respect to the Transition Services. MVWC shall
have no obligation to reimburse MII for any costs relating to data retention or
storage by MII for legal, regulatory or other purposes.

MVWC shall reimburse MII for (i) any out of pocket costs incurred by MII or its
Affiliates in providing the Termination Services, (ii) any costs and expenses of
employees of MII or any Affiliate that are allocated to a fund or specified
payment source (for the avoidance of doubt, MVWC is not responsible for internal
costs incurred by MII, and not allocated to such a fund or specified payment
source, that otherwise would have been incurred if the Termination Services were
not provided), in providing Termination Services, and (iii) severance and other
termination payments made by MII or its Affiliates for the termination of
employment of employees of MII or its Affiliates (if any), it being understood
that MVW shall only be responsible for such severance and termination costs as
are mutually agreed to by MII and MVWC with respect to employees of MII or its
Affiliates that are primarily engaged in providing Transition Services (for the
avoidance of doubt, MVWC is not responsible for severance and other termination
payments made by MII for the termination of employees of MII or its Affiliates
that were not primarily engaged in providing Transition Services to MVWC).

4. Access. Each party shall make available on a timely basis to the other party
and its Affiliates, as applicable, all information and materials reasonably
requested by such Persons to enable them to provide or receive the Transition
Services, as applicable, consistent with past practice. MVWC will give MI and
its Affiliates, as applicable, reasonable access, during regular business hours
and at such other times as are reasonably required, to the premises of MVWC and
its Affiliates and their respective personnel for the purposes of providing the
Transition Services.

5. Subcontracting. To the extent necessary or desirable to perform the
Transition Services, MII or its Affiliates, as applicable, may subcontract any
part of such services; provided, however, MII will continue to be responsible
for its obligations under this Agreement on behalf of itself and any
subcontractors of MII or its Affiliates. MII or its Affiliates, as applicable,
shall be responsible for all payments to such subcontractors (provided, that
such obligation of MII to pay such subcontractors shall not alter the amount MII
is entitled to receive from MVWC for Transition Services hereunder).

6. Taxes. MVWC will pay all applicable taxes (including, without limitation,
sales, use, services, value-added, and other such transaction-based taxes),
duties, and tariffs and all other taxes or charges imposed on the provision of
the Transition Services by MII or its

 

3



--------------------------------------------------------------------------------

Affiliates, as applicable, except for taxes based on net income of Parent or its
Affiliates. If any such taxes are levied on MII or deducted from amounts
otherwise due to MII hereunder, MVWC shall “gross up” the payments to MII so
that the net amount received by MII is equal to the amount required to be paid
to MII hereunder.

7. Firmware or Software. MVWC acknowledges that it will acquire no right, title
or interest (including any license rights or rights of use) in any firmware or
software, and the licenses therefor which are owned by MII or its Affiliates, as
applicable, by reason of the provision of the Transition Services provided
hereunder, except to the extent that any such license rights or rights of use
are provided for in a written agreement signed by MII and MVWC.

8. Relationship of Parties. In providing the Transition Services, MII and its
Affiliates, as applicable, shall act under this Agreement solely as independent
contractors and not as agents or partners of MVWC. All employees and
representatives providing the Transition Services shall be under the direction,
control and supervision of MII and its Affiliates, as applicable (and not of
MVWC) and MII and its Affiliates, as applicable, shall have the sole right to
exercise all authority with respect to such employees and representatives and in
no event shall such employees and representatives be deemed to be employees or
agents of MVWC. Except as specifically provided herein, neither party shall act
or represent or hold itself out as having authority to act as an agent or
partner of the other party, or in any way bind or commit the other party to any
obligations. Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture, agency, trust or other association of any kind,
each party being individually responsible only for its obligations as set forth
in this Agreement. Without limiting the foregoing, no services provided under
this Agreement shall be construed as legal, accounting or tax advice or shall
create any fiduciary obligations on the part of MII or any of its Affiliates to
MVWC or any of its Affiliates, or to any plan trustee or any customer of any of
them.

9. Force Majeure. No party shall be liable for any interruption, delay or
failure to perform any obligation under this Agreement when such interruption,
delay or failure is due to causes beyond its reasonable control, including any
strikes, lockouts, acts of any government, riot, insurrection or other
hostilities, embargo, fuel or energy shortage, fire, flood, acts of God, or
general inability (not specific to the claiming party) to obtain necessary
labor, materials or utilities. In any such event, the claiming party’s
obligations hereunder shall be postponed for such time as its performance is
suspended or delayed on account thereof and the claiming party shall have no
liability to the other party in connection therewith. The claiming party will
promptly notify the other party, in writing, upon learning of the occurrence of
such event of force majeure. Upon the cessation of the force majeure event, the
claiming party will use reasonable commercial efforts to resume its performance
promptly.

10. Termination. This Agreement shall terminate on the earliest to occur of
(a) the latest date on which any Transition Service is to be provided as
indicated on the Services Exhibits, (b) the date on which the provision of all
Transition Services has terminated or been canceled pursuant to Section 1 and
(c) the date on which this Agreement is terminated pursuant to Section 11.
Sections 3, 6, 7, 8, 9, 12, 13 and 17 shall survive any termination of this
Agreement or cancellation of any Transition Services hereunder.

 

4



--------------------------------------------------------------------------------

11. Breach of Agreement. For purposes hereof, an “Event of Default” shall mean a
party’s failure to comply in all material respects with its obligations
hereunder which failure remains uncured for a period of 10 Business Days
following such party’s receipt of written notice of such failure,. In the event
of an Event of Default, the non-defaulting party may terminate this Agreement
immediately by providing written notice of termination. Without limiting the
foregoing, a non-payment or other breach by MVWC with respect to one or more
Transition Services shall give MII the right to suspend such Transition Services
until such breach is cured. The failure of a party to exercise its rights
hereunder with respect to a breach by the other party shall not be construed as
a waiver of such rights nor prevent such party from subsequently asserting such
rights with regard to the same or similar defaults.

12. Disclaimers; Indemnification; Limitation of Liability.

(a) EXCEPT AS SET FORTH IN SECTION 2, MII DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CUSTOM OR USAGE IN THE TRADE,
IN CONNECTION WITH THE PROVISION OF THE TRANSITION SERVICES UNDER THIS
AGREEMENT.

(b) With regard to any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any claim, default or assessment)
(collectively, “Losses”) arising out of a breach of MII’s obligations in
connection with the provision of Transition Services under this Agreement, other
than Losses arising as a result of the fraud or willful misconduct of MII, MII’s
sole liability for such Losses shall be to use reasonable commercial efforts to
re-perform, or cause its Affiliates to re-perform, such services. MII agrees to
indemnify, defend and hold harmless MVWC and its Affiliates and their respective
directors, officers, employees and agents as a result of the fraud or willful
misconduct of MII. MVWC shall promptly advise MII of any such breach of which it
becomes aware.

(c) EXCEPT FOR ITS OBLIGATION TO COMPLY WITH SUBSECTION (b) ABOVE, MII SHALL NOT
BE LIABLE FOR ANY LOSSES IN CONNECTION WITH THIS AGREEMENT. MVWC AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS MII AND ITS AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS (“INDEMNIFIED PERSONS”) FROM ANY CLAIMS ASSERTED, OR
ASSOCIATED LOSSES, BY OR ON BEHALF OF THIRD PARTIES OR WHICH RESULT FROM
GOVERNMENTAL ACTION. TO THE MAXIMUM EXTENT PERMISSIBLE UNDER APPLICABLE LAW, IN
NO EVENT SHALL A PARTY OR ITS AFFILIATES OR AGENTS BE LIABLE TO ANY INDEMNIFIED
PERSON FOR LOSS OF PROFITS, LOSS OF BUSINESS, OR LOSS OF DATA, OR FOR ANY
PUNITIVE, SPECIAL, CONSEQUENTIAL, EXEMPLARY, INCIDENTAL OR OTHER INDIRECT
DAMAGES, IN CONNECTION WITH THIS AGREEMENT UNLESS SUCH DAMAGES ARE AWARDED AND
REQUIRED TO BE PAID BY AN INDEMNIFIED PERSON TO A THIRD PARTY PURSUANT TO AN
ORDER OF A GOVERNMENTAL AUTHORITY.

 

5



--------------------------------------------------------------------------------

(d) The party required to indemnify pursuant to this Article (the “Indemnitor”),
upon demand by a party (“Indemnitee”), at Indemnitor’s sole cost and expense,
shall resist or defend such Claim (in the Indemnitee’s name, if necessary),
using such attorneys as the Indemnitee shall approve, which approval shall not
be unreasonably withheld. If, in the Indemnitee’s reasonable opinion, there
exists a conflict of interest which would make it inadvisable to be represented
by counsel for the Indemnitor, the Indemnitor and the Indemnitee shall jointly
select acceptable attorneys, and the Indemnitor shall pay the reasonable fees
and disbursements of such attorneys.

(e) The foregoing provisions of this Article set forth the full extent of the
parties’ liability (monetary or otherwise) under this Agreement for any and all
Losses.

13. Confidentiality. Each party agrees to treat, and to cause its employees and
agents to treat, confidentially all records and other information with respect
to the other party. Specifically, each party agrees that it will, and will cause
its employees and agents to, during the term of this Agreement and thereafter
(except where required by law or court order or administrative agency order or
subpoena): (a) retain all such information of the other party in confidence;
(b) not disclose any such information to any third party without the permission
of the other party, except as required by Law; (c) not use any such information
of the other party for any purposes other than performing its obligations under
this Agreement; (d) limit access to the information of the other party to those
employees and agents who have a need to know the information for the business
purposes of this Agreement, and maintain reasonable arrangements to protect
confidentiality satisfactory to the other party with such party’s employees and
agents having access to such information and with third parties having any
access to such information; and (e) ensure that all tangible objects and copies
thereof in such party’s possession or under its control containing or imparting
any such information of the other party shall be returned to the other party at
any time upon the request of the other party or upon termination of this
Agreement.

14 Modification of Procedures. MII may make changes from time-to-time in its
practices and procedures for performing the Transition Services. Notwithstanding
the foregoing sentence, unless required by law, MII shall not implement any
substantial changes affecting MVWC or its Affiliates unless:

(a) MII has furnished MVWC notice (the same notice MII provides its own
business) thereof;

(b) MII changes such practices and procedures for its own business units at the
same time; and

(c) MII gives MVWC a reasonable period of time for MVWC (i) to adapt its
operations to accommodate such changes or (ii) reject such changes. In the event
MVWC fails to accept or reject a proposed change on or before a reasonable date
specified in such notice of change, such failure shall be deemed an acceptance
of such change. In the event MVWC rejects a proposed change but does not
terminate this Agreement, MVWC agrees to pay any reasonable expenses resulting
from MII’s need to maintain different versions of the same systems, procedures,
technologies, or services or resulting from requirements of third party vendors.

 

6



--------------------------------------------------------------------------------

15. Compliance Audits. Upon notice from MII, MVWC shall provide MII, its
auditors (including internal audit staff and external auditors), inspectors,
regulators and other reasonably designated representatives as MII may from time
to time designate in writing (collectively, the “MII Auditors”) with access to,
at reasonable times, to any MVWC facility or part of a facility at which MVWC is
using the Transition Services, to MVWC personnel, and to data and records
relating to the Transition Services for purposes of verifying compliance with
this Agreement. MII audits may include security reviews (including MVWC’s
completion of security related questionnaires) of the Transition Services and
MVWC’s systems, including reasonable use of automated scanning tools such as
network scanners, port scanners, and web inspection tools. MVWC will provide any
assistance that MII Auditors may reasonably require with respect to such audits.

16. Audit Rights. MVWC shall have the right, upon at least thirty (30) days
written notice to MII, and in a manner to avoid interruption to MII’s business,
to perform audit procedures over MII’s internal controls and procedures for the
Transition Services provided by MII under this Agreement; provided that, such
audit right shall exist solely to the extent required by MVWC’s external
auditors to ensure MVWC’s compliance with the Sarbanes-Oxley Act of 2002, to
determine if MVWC’s financial statements conform to Generally Accepted
Accounting Principles (GAAP) or to the extent required by governmental
agencies. MII shall provide MVWC and MVWC’s auditors with appropriate space,
furnishings, and telephone, facsimile and photocopy equipment as MVWC or MVWC’s
auditors may reasonably require to perform such audit procedures. MII shall
consider in good faith, but shall not be obligated to make, changes to its
controls and procedures to address any findings of such audits. MVWC shall pay
or reimburse all of MII’s incremental costs arising from all such audit-related
activities, provision of space, furnishings and equipment, and analysis and
implementation, if any, of any potential changes in MII’s controls or procedures
described in this Section 16.

17. Miscellaneous. The following sections of the Separation Agreement are hereby
incorporated herein by reference, and unless otherwise expressly specified
herein, such provisions shall apply as if fully set forth herein (references in
this Section 17 to an “Article” or “Section” shall mean Articles or Sections of
the Separation Agreement): Article VIII (Further Assurances); Article IX
(Termination); Section 11.1 (Counterparts; Entire Agreement; Corporate Power);
Section 11.2 (Governing Law); Section 11.3 (Jurisdiction); Section 11.4 (Waiver
of Jury Trial); Section 11.5 (Assignment); Section 11.6 (Third Party
Beneficiaries); Section 11.7 (Notices); Section 11.8 (Severability);
Section 11.10 (Headings); Section 11.11 (Waivers of Default); Section 11.12
(Specific Performance); Section 11.3 (Amendments); and Section 11.16
(Interpretation).

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on November 17, 2011, and effective as of
November 19, 2011.

 

MARRIOTT INTERNATIONAL, INC. By:   /s/    Kevin M. Kimball   Name: Kevin M.
Kimball   Title: Vice President MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  
/s/    Ralph Lee Cunningham   Name: Ralph Lee Cunningham   Title: Executive Vice
President

 

8



--------------------------------------------------------------------------------

Human Resources Transition Services

 

Area    Description of Services    Current Charges   

Term for

Providing

Services

  

Transition Services to be provided by MII to MVWC and its Affiliates as
applicable.

 

MII will provide to MVWC all MII communications, change management and training
plans and materials relating to the implementation, roll-out or change to
systems or services covered in the Transition Services provided hereunder. All
of the Transition Services include MII providing updated pages from Marriott
Global Source (MGS) relating to all such services in cases where MVWC does not
have access to such pages on MGS.

   See Agreement Section 3 concerning changes to charges and termination or
cancellation assistance charges.   

Services to be provided by MII to MVWC until cancellation of a category of
services or until termination under this Agreement.

 

“Effective Date” has the meaning set forth in the Separation Agreement.

 

If MVWC proposes the cancellation of a service but not all services under this
Agreement, MII will analyze the impact on the provision of other services under
this Agreement in a timely fashion in order to allow MVWC to make a decision
about the cancellation.

Quarter Century Club   

Enroll and provide QCC cards to Associates of MVWC or its Affiliates who achieve
combined 25 years of service with MII and MVWC or its Affiliates within 18
months after the Spinoff.

MVWC will notify MII or MII’s designated third party of MVWC’s

   Cost per packet and shipping charged at then current rate.    Up to 18 months
following the Spinoff (relative to services specified herein only; benefits to
qualifying associates extend

 

9



--------------------------------------------------------------------------------

   or its Affiliates’ associates who satisfy the requirements based on
additional MVWC service and MII or a third party will mail the QCC packet to the
associates and will notify MII reservations of new members.       beyond this
timeframe). International Compensation and Benefits   

•       International Assignment Policy (IAP) and Regional Transfer Policy (RTP)
estimates and calculations for compensation packages.

 

•       Administration of IAP, RTP and US Persons work abroad packages and
compensation programs.

 

•       Provide update to housing ceilings for countries supported.

 

•       Assist in development of merit increase budgets.

 

•       Provide information on updates to IAP and RTP policies.

 

•       Advise on health and welfare plans and retirement schemes in non-US
locations supported.

  

Charges are not broken down by activity. Total charge for 2011 (payable in
installments each period): $101,079.

Estimated charge for 2012 (budget pending): $70,242

   Through 12/31/2012.   

•       Provide software tool to administer RTP packages.

   Estimated at $450 per calculation based on number of calculations run by MVWC
using AirInc tool. This cost is in addition to the annual charge noted above.   
Through 12/31/2012.   

•       Coordinate expatriate income tax preparation.

   Charges by external tax consultant of MVWC under MVWC service contract.
Charge by MI based on 2013 budget and anticipated activity and headcount.   
Generally, through the end of first quarter 2013; provided, however, that
coordination will be provided beyond that date in cases where the expatriates
have submitted their organizers after February 28, 2013, but in no event

 

10



--------------------------------------------------------------------------------

         will coordination be provided beyond 12/31/2013. Middle East Medical
Insurance Cover    MVWC will be provided access to MII’s broker, Berkeley Burke,
to purchase the same insurance coverage for MVWC associates who work in the
covered Middle East countries of the same sort provided to MII associates in
such countries, subject to satisfaction of all eligibility rules and
administrative guidelines. Plan design is at MII’s sole discretion; provided,
however, that MII will inform MVWC of planned changes.    2011 charge: $175,400
per year, charged quarterly.    Through 12/31/2011. UK Supplemental Medical
Insurance Cover    MVWC subsidiaries MVCI Europe Limited, MGRC Management
Limited and 47 Park Street Limited shall be entitled purchase the same
supplemental medical insurance coverage for their eligible associates who work
in the UK of the same sort provided to MII associates in the UK, subject to
satisfaction of all eligibility rules and administrative guidelines. Plan design
is at MII’s sole discretion; proved, however, that MII will inform MVWC of
planned changes.    Pass through costs based on MVWC associate enrollment and
contract rates.    Through 12/31/2011. UK Employee Assistance Programme    MVWC
subsidiaries MVCI Europe Limited, MGRC Management Limited and 47 Park Street
Limited shall be entitled purchase the same employee assistance programme
services for their eligible associates who work in the UK of the same sort
provided to MII associates in the UK, subject to satisfaction of all eligibility
rules and administrative guidelines. Plan design is at MII’s sole discretion;
provided, however, that MII will inform MVWC of planned changes.    Pass through
costs based on MVWC associate eligibility and contract rates.    Up to 24 months
from the Effective Date. UK Salary    MVWC subsidiaries MVCI Europe    Pass
through costs    Through

 

11



--------------------------------------------------------------------------------

Survey    Limited, MGRC Management Limited and 47 Park Street Limited shall be
entitled purchase the same salary survey services of the same sort provided to
MII in the UK, subject to satisfaction of all data requirements and
administrative guidelines. Survey design is at MII’s sole discretion; provided,
however, that MII will inform MVWC of planned changes.    based on MVWC
headcount and contract rates.    12/312011. New Learning Services   

Design and Development

Brand Learning: Build learning capability to in support of global brand and
business priorities.

 

Design & Development: Deliver curriculum and deployment solutions in support of
global stakeholders.

 

Delivery: Build global capability for instructor led deployment and
train-the-trainer experiences.

  

MVWC to pay for services, as needed, based on hourly rates as noted below:

Analyst/Manager $71; Sr. Manager $95; Director $114; Sr. Director $143; Vice
President $200.

  

Up to 24 months from Effective Date.

Continued use of these systems is predicated on dependencies to other systems,
tool, and interfaces.

Maintain/Add e-Courses   

eLearning Course Implementation

MII will perform the eLearning course implementation work necessary to place the
MVWC eLearning programs on the myLearning system available to MVWC associates.
MVWC provides the necessary information to complete the Learning Activity
Request Form.

   Range from $1500 to $2500 per course, including upload test and release.
Price varies based on course complexity and length.    Up to 24 months from
Effective Date.   

eLearning Annual Maintenance

Sustainability enables content support and technical assistance with any content
hosting or functional issues post-implementation to ensure eLearning programs
are working properly. It also provides for implementation services to re-upload
and perform User Acceptance Testing to replace or refresh existing content in
the event of a content modification or

   $500 per course deployed.    Up to 24 months from Effective Date.

 

12



--------------------------------------------------------------------------------

   technical challenge. MVWC will be required to participate in User Acceptance
Testing.         

Non-U.S. Core Administration, Instructor-led Training Delivery and Cadent
material shipping.

 

MVWC has the right to use any instructor-led courses created and owned by MII
prior to the Spinoff, and to modify, reproduce, distribute or appropriate as its
own such courses. MVWC may retain any such MVWC modified instructor-led courses
after the Transition Period.

   $750 per Manager per location per year.    Up to 24 months from Effective
Date.   

Gatekeeper and Learning Coordinator in myLearning

Gatekeeper support for learning related activities and Learning Coordinator
identification and certification support. myLearning curriculum repository, and
the myLearning Reporting Tool.

   2011 charge to MVWC: $37,702 per year.    Up to 24 months from Effective
Date.   

Courseware

Courseware to be made available to MVWC and its Affiliates. Includes access to
the programs through myLearning for course registration, eLearning activities,
DVDs and other materials to enable MVWC to deliver and facilitate these
programs.

 

MVWC has the right to use any courseware created and owned by MII prior to the
Spinoff, and to modify, reproduce, distribute or appropriate as its own such
courseware. An exception to this is for any training provided by a third party
which Marriott does not own and these cannot be modified, reproduced, or
distributed by MVWC. MVWC may retain any MVWC modified courseware after

  

Ashridge: included in the “Non-U.S. Core Administration” fee described above.

Element K: $0.39 per unit.

Rosetta Stone: $49.00 per participant.

Foundations of Cleaning: $750 tuition per participant.

Food Safety: $70 per manager participant.

OSHA Standards: $100 per DVD ordered.

Armed Robbery: $100 per DVD ordered.

Associate Safety Orientation: $100 per DVD ordered.

Back Injury Prevention: $100 per DVD ordered.

   Up to 24 months from Effective Date.

 

13



--------------------------------------------------------------------------------

  

the Transition Period.

 

Courses that are listed in this document that are not available to franchisees
will be available to MVWC only through the Transition Period. After the Spinoff
enhancements to any of these programs will have a development cost to MVWC if
MVWC desires to utilize such enhancements.

 

Additionally, MII has the right to cancel any course that, in MII’s sole
discretion, no longer provides business value.

  

At no cost: Privacy Directions; Full Service Property Management Systems suite;
Marriott Rewards; We Welcome Service Animals; Tips & Alcohol Service; Trainer
Certification I; CPR, First Aid and AED; American Red Cross Standard First Aid;
Housekeeping suite.

     

eLearning Courseware –

The listed eLearning courseware to be provided. MVWC has the rights to use any
courseware owned by MII created prior to the Spinoff, and to modify, reproduce,
distribute and appropriate as its own. An exception to this is for any training
provided by a third party which Marriott does not own and these cannot be
modified, reproduced, or distributed by MVWC. MVWC may retain any MVWC modified
courseware after the Transition Period.

  

Change Management for Human Resource Professions: $500 per participant.

Interviewer Certification: $105 per participant.

Harassment Prevention: $15 per participant.

At no cost: Supervisor Spirit I & II; myLearning Learning Coordinator
certification course materials; Information and Security Protection Training;
The Business We Do; Culture Wizard; Curriculum G; Living Our Core Values III;
Engineering eCampus; US Patriot Act; Pool Safety; Foreign Corrupt Practices Act;
Risk Management Curriculum available to franchisees, Surveillance Detection
suite; Guestware curriculum suite; myHR

   Up to 24 months from Effective Date.

 

14



--------------------------------------------------------------------------------

      Manager Self-Service suite.       Passports to Success! - The primary
objective of Passports to Success! is to provide basic, technical and soft
skills training for non-management operations associates working in rooms
operations and food and beverage. Passports has been expanded to include
additional modules and training curriculums. In addition, certain modules are
also offered to managers working in operations and other disciplines.
Participating properties can track individual associates’ progress online with a
certification application.   

2011 charge: $5.50 per sellable timeshare unit per year per participating
property.

Estimated 2012 charge: $5.75 per sellable timeshare unit per year per
participating property.

   Up to 24 months from Effective Date.    MII hereby grants MVWC the right to
modify, reproduce, distribute and appropriate as its own, any Risk Management
eLearning materials created and owned by MII and not available to franchisees,
and to use and distribute as its own any Risk Management eLearning materials
created and owned by MII that are available to franchisees. MVWC may retain any
such MVWC modified eLearning materials. MII affirms that it has obtained all
consents and has all rights relative to such grant to MVWC.   

At no cost: Risk Management Curriculum.

 

In addition, MVWC has been, and will continue to be, provided with Risk
Management courses not available to franchisees for use outside of MII’s
Learning systems. However, this should not be construed as training mandated,
controlled or directed by MII.

   For modifications to the materials, as long as MVWC uses these systems and
MII maintains them. If the systems are no longer used by MVWC or maintained by
MII, MVWC will have the perpetual right to use previous versions. Finance and
Accounting eLearning    Finance Courses (G/L, Marrpay, MBS courseware, etc.)
although not owned, or managed by HR, will be made available to MVWC through
myLearning for the duration of this Agreement. Once the TSA is over, MVWC will
work with MII F&A to obtain training required to support F&A business process
and systems that are provided as services by MII. After the end of the
Transition    At no cost: Finance Courses (G/L, Marrpay, MBS courseware, etc.)
   Until December 31, 2013.

 

15



--------------------------------------------------------------------------------

   Period, MII hereby grants MVWC the right to modify, reproduce, distribute and
appropriate as its own, any eLearning materials created and owned by MII. MVWC
may retain any such MVWC modified eLearning systems and/or materials after the
Transition Period. MII affirms that it has obtained all consents and has all
rights relative to such grant to MVWC.       Global Learning Governance   

Learning metrics and reporting – MVWC will have access to MII’s best practices,
templates and tools for standardized learning reports to include standardized
questions for level 1, level 2 and level 3 measurement.

 

Vendor management – MVWC will have access to MII preferred vendors that may be
selected for learning content as appropriate to franchisees. Service includes
analysis of learning vendors.

 

Learning Management Standards and Systems – MII to provide MVWC with access to
MII’s best in class learning standards from external companies which
MII subscribes to. MII to provide MVWC access for creating, publishing and
deploying learning in the MVWC environment.

 

If MII selects and implements a new learning system during the Transition
Period, MVWC will be included in the transition to the new tool. MVWC will
participate in User Acceptance Testing of the new system.

   MVWC to pay to MII a fixed cost of $46,059 annually.    Up to 24 months from
Effective Date. Prior Years of Service    MII will calculate the prior years of
service for periods before the    2011 charge: $13,250.    Up to 24 months from
Effective

 

16



--------------------------------------------------------------------------------

Calculations    Spinoff for associates who were employees of the MII group
before the Spinoff at the request of MVWC human resources.       Date. myHR
Services and Systems   

MII will provide system access for the system of record for HR transactional
data, and all other tools interfacing with such system that gather or update
relevant associate data throughout these various tools. In addition MII will
allow MVWC continued access to MVWC data in the common data store which contains
both current and historical data through interfaces with various HR systems.

 

Enterprise web-enabled systems and services to support:

 

Employee Data Management – Performance of all activities necessary to capture,
track, modify and report employee-related electronic and physical data.
Activities include:

 

•    Strategy and policy

 

•    Table maintenance

 

•    Date Integrity

 

•    Organizational structure maintenance

 

•    Employee records, files, and documents.

 

•    Reports

 

HR Information Technology/HR Information Services – Information technology
infrastructure, systems, equipment, software, local area network, common office
environment, and wide area network facilities used to deliver the HR Function
and includes:

 

•    IT Architecture

 

•    Connectivity

 

•    Infrastructure Operations and

  

2011 rates in effect for “myHR Services and Systems

 

U.S. myHR Services and Systems: $122 per associate per year, billed per period;
future rate expected to be $144 per associate per year, billed per period; U.S.
$24 per associate per year, billed per period; Non-U.S. myHR Services and
Systems: $69 per associate per year, billed per period; Non-U.S. PeopleSoft HRMS
Profile: $9 per associate per year, billed per period.

 

Rates are based on volume and may fluctuate. Annual inflation applies.

 

If MVWC specific changes are required to any of the systems supported during the
Transition Period, MVWC will pay for these changes at the ongoing rate.

  

Up to 24 months from Effective Date.

 

Continued use of the systems is predicated on dependencies to other systems,
tools, and interfaces.

 

17



--------------------------------------------------------------------------------

  

Management

 

•      Forecast and Capacity Planning

 

•      Storage Management

 

•      Record Retention and Record Retention Procedures

 

•      Data Security Practices

 

•      Physical Security

 

•      Systems Interfaces

 

•      Systems Production Support

 

•      Systems Scheduled Business Activity Support

 

•      Systems Production Maintenance

 

•      Supported Software Prevention Maintenance

 

•      Enhancement Management

 

•      Systems Ad Hoc Services

 

•      Systems Training

 

•      Problem Management

 

•      Problem Management Services

 

Employee and Manager Self Service – Service delivery methods that can be used to
deliver access to HR information and services via direct access vehicles
(including Interactive Voice Response, web, kiosks, direct access) and includes
specific services via web-based direct access.

 

•      Associate and manager self-service strategy, policy and initiatives

 

•      Participant self-service Tools to meet business goals and objectives

 

•      Provide web-enabled solution that allows multiple options for network
access (including intranet, extranet, internet and virtual private network) to
the Systems

 

•      Provide functionality that identifies and appropriately

     

 

18



--------------------------------------------------------------------------------

  

categorizes participants accessing the Systems and maintains brand identity
through the uploading of specific content, as applicable

 

•      Provide on-line instructions to participants on the use of self-service
tools

 

•      Integrate Aon-Hewitt’s self-service tools to company’s single sign-on
solution

 

•      Identify any potential network limitations that may degrade performance

 

•      Provide participants with access and transaction capability for the self
service tools including with respect to:

 

•      maintaining personal information

 

•      accessing and registering for education and training

 

•      accessing performance and career development information

 

•      viewing and applying for jobs

 

•      Provide managers with access and transaction capability for the
self-service tools including with respect to:

 

•      Associate indicative data including performance data

 

•      department budget and financial data required to provide compensation
information and modeling capability

 

•      education and training programs

 

•      performance appraisals, development plans, and succession plans

 

•      recruiting and staffing information

     

 

19



--------------------------------------------------------------------------------

  

•      statistical and ad-hoc report generation

 

•      management reporting

 

•      Update links and URLs specific to MVWC on-going releases (which includes,
but is not limited to, any releases of new systems, programs or other
initiatives) as long as the change does not require more than 20 hours of work.

 

Workforce Analytics Services – Provides timely, accurate, information on-demand
for managers, HR professionals, and business leaders for assessing their unit’s
performance relative to key human capital metrics. Accessed through myHR, the
workforce analytics information and reports are secured by role, organization
and level.

 

Compensation Administration Services:

 

•      Salary Surveys

 

•      College Hire rates

 

•      Market Analysis Process

 

•      Job Evaluation

 

•      Salary Administration and Monitoring—Base Pay (salary, zones,
classifications), incentive pay, and bonus structures for U.S. and non-U.S.
locations.

 

•      Total Compensation Actions

 

•      Site classification

 

•      MRP Analysis

 

•      Total Compensation Tools – An enterprise, web-enabled tool supporting
compensation functions including technology to monitor and process merit
increases and bonuses including my-Pay Discussion Guides.

  

 

 

 

Pass-through charges for updating links and URLs specific to MVWC requiring more
than 20 hours of work.

  

 

20



--------------------------------------------------------------------------------

  

•      Access to wage planning tool developed by MII. Directors of Human
Resources are provided the tool at the sole direction and implementation of MVWC
Human Resources for the budgeting season.

 

Performance Management and Succession Planning – Technology available to
management employees to conduct electronic performance management activities,
for example, goal setting, performance feedback, performance reviews,
development planning and workforce planning including succession management,
human capital reviews. In addition, these are web tools accessible by all
management employees that result in large efficiencies, are more accurate,
assist in aligning individual goals with business goals. Also includes link to
the existing Hourly Performance Process form.

 

Learning Management System – An enterprise, web-enabled tool that is available
to all employees with an EID. Tools support training coordination, tracking and
monitoring of enrollments, brand standard requirements, and associate
development goals. Additionally the tools support logistics for delivery of
programs and closeout of programs. This tool provides all associates with an
Enterprise ID a place to enroll in classroom based learning such as core
programs and eLearning curriculum. Learning reports are included as provided
today.

     

 

21



--------------------------------------------------------------------------------

  

Human Capital Services

 

•      Contact Center - Provides employees with access to a single point of
contact call center via a MVWC dedicated help line, including contact center
services and case management.

 

•      Supports Employees, Managers, and HR Professionals

 

•      24/7 Interactive Voice Response System

 

•      9:00am -8pm Eastern Standard Time

 

•      Bilingual Staff Fluent in English and Spanish

 

•      Real Time Interpreter Services in 150 Additional Languages

 

•      Secure email access to the Contact Center through HR portal

 

•      Appropriately identify caller type to route calls in accordance with
specified criteria.

 

•      Customer Support Services – Services available via myHR portal access or
through the myHR service center supporting all applicable services for MVWC.

 

Employee Communication – Activities associated with the process of communicating
HR-specific items. MII will provide to MVWC (1) advance notice when possible of
any change in process, new policy, program, initiative or event relating to the
services/systems provided by MII to MVWC under this Services Exhibit, as well as
(2) relevant materials, plans, policies, program communications, specific event
communications and all other related materials. MVWC is

     

 

22



--------------------------------------------------------------------------------

   accountable to communicate to their workforce.          Transition upon
termination or cancellation of myHR Services and Systems services. Transition
work includes separation of data for MVWC (and its Affiliates) and separation of
access as applicable based on tool constraints.    Estimate of $200,000 to MII
plus costs of third party vendor.    Sales Compensation   

Transactional services (via AonHewitt database) for MVWC Sales Compensation
process which provides for documentation, calculation and payment of (1) Sales
Executive hours worked, commissions and bonuses, and (2) Marketing & Sales
Management fixed incentives, quarterly incentives, annual true-ups and eligible
earnings at MVWC’s request and oversight.

 

•      Create, maintain, and update commission calculation spreadsheet requested
by MVWC.

 

•      Perform weekly, period, quarterly, or annual calculations of commission
bonuses, and Special Performance Incentive Funds, and other cash payments for
MVWC as requested by MVWC.

 

•      Calculate commission due to commission eligible associates, commission
true-ups, and report other cash payments for MVWC.

 

•      Submit weekly commission reports for verification and approval for MVWC.

 

•      Submit commission calculation results to MVWC or appropriate

   Estimated to be $16,700 per period for 3rd party vendor services, based on
the number of associates, which number will be updated by MII each period.
Headcount to be confirmed by MVWC.   

Up to 24 months from Effective Date.

 

Continued use of the systems is predicated on dependencies to other systems,
tools, and interfaces.

 

23



--------------------------------------------------------------------------------

  

payroll provider.

 

•      Respond to queries from associates regarding commission, bonus and Sales
Performance Incentive calculations for MVWC.

 

•      Escalate queries from associates regarding commission, bonus, and Sales
Performance Incentive to appropriate MVWC department where such queries pertain
to functions or responsibilities not performed by AonHewitt or that require
interpretation or exception to policies.

 

•      Draft, maintain, and process research memoranda to document inquiries and
changes with respect to commission, bonus, and Sales Performance Incentive
calculations.

 

•      Include chargeback information in commission reporting for MVWC.

 

•      Recalculation of regular rates of overtime pay.

 

•      Processing of time data and payroll for sales executives.

     

Hourly e-Hiring

System

   Hourly applicant tracking system which provides an end-to-end solution that
streamlines the staffing process. The tool includes functionality to enable
applications to be submitted electronically, incorporates an assessment within
the applications submission, enables manager self-service to track and screen
applicants through a web interface, pre-populates new hire paperwork and
interfaces data to and from Marriott’s PeopleSoft HRMS system. It also provides
the ability to launch to the selection tool and results.   

2011 pricing:

 

Global Posting and Talent Acquisition

 

•      Global Posting US – Annual Rate of $225 per hourly associate.

 

Hourly eHiring and Applicant Tracking

 

•      US Hourly e-Hiring – Annual Rate of $80.00 per hourly hire history for
the immediately preceding year.

 

•      Non-USA Applicant

  

Up to 24 months from Effective Date.

 

Continued use of these systems is predicated on dependencies to other systems,
tools, and interfaces.

 

24



--------------------------------------------------------------------------------

  

Kronos Hourly e-Hiring tool works with the AonHewitt myHR suite and provides an
end-to-end solution that enables the hourly staffing process for U.S. Included
are:

 

•     Service Center Services

 

•     Recruiting Services – sourcing activities, background and reference
checks.

 

•     Link to Job boards, Job and Career Opportunity Tool

 

This service will be replaced by Taleo (executed by AonHewitt) in first quarter
2012, and MVWC and its Affiliates will continue to receive these Transition
Services under the Taleo System unless otherwise cancelled by MVWC.

 

I-Grasp is a stand-alone tool providing applicant tracking and on-line
recruiting functionality for positions outside the U.S.

 

•     Posting of positions on regional specific job seeker sites and Marriott’s
career site

 

•     Job seekers apply on line

 

•     Administers assessment and allows human resources staff to track the
progress of the applicant through the selection process.

 

Provide e-Hiring Hourly Scorecard and Workforce Planning reports.

  

Tracking (I-Grasp) - Current Annual Rate of $743.00 per location.

 

Other charges

 

•     Other charges to MVWC from direct contracts with MVWC vendors, including
background checks, drug testing, and sex offender registry.

 

Rates impacted by volume and may fluctuate. Annual inflation applies.

      Transition upon termination or cancellation of Hourly e-Hiring System
services. Transition work includes separation of data for the new company and
separation of access as applicable based on tool constraints.    Costs estimated
to be $50,000 to MII, plus costs billed by third party vendors.    Reasonable
time following cancellation or termination in order to transition to a new MVWC
solution. Selection Assessment for Non-    Provide selection assessment tool for
non-management positions.    2011 rate: $15 per hourly hire.    Up to 24 months
from Effective Date.

 

25



--------------------------------------------------------------------------------

management Applicants       Rates impacted by volume and may fluctuate. Annual
inflation applies.    Continued use of these systems is predicated on
dependencies to other systems, tools, and interfaces.      Transition upon
termination or
cancellation of Selection Assessment for
Non-management Applicants services.
Transition work includes separation of
data for the new company and separation
of access as applicable based on tool
constraints.    Costs estimated to be $50,000
to MII plus costs billed by third
party vendors.    Reasonable time following
cancellation or termination
in order to transition to a
new MVWC solution. Management - Global Posting   

The Deploy tool works with the AonHewitt myHR suite and provides an end-to-end
solution that enables the management staffing process via an online
functionality. The tool tracks candidate and requisition activity. Non-US
requisitions can also be created and approved. Included are:

 

•      Service Center Services

 

•      Recruiting Services – intake with recruiter, sourcing activities,
applicant screening, interview scheduling, assessment administration, offer
distribution, reference and background checks, hiring administration.

 

The tools will be replaced by Taleo (executed by AonHewitt) in 2012 and MVWC and
its Affiliates will continue to receive the Transition Services under the Taleo
System unless otherwise cancelled by MVWC.

  

Global Posting US (United States) – Current Annual Rate of $578.00 per
management (Exempt) associate.

 

Global Posting US (United States) – Current Annual Rate of $225.00 per
management (Non-Exempt) associate.

 

Global Posting Non-USA - Current Annual Rate of $14.00 per management associate.

 

•      Other charges Other charges to MVWC from direct contracts with vendors
including background checks, drug testing, and sex offender registry.

 

Rates impacted by

  

Up to 24 months from Effective Date.

 

Continued use of these systems is predicated on dependencies to other systems,
tools, and interfaces.

 

26



--------------------------------------------------------------------------------

      volume and may fluctuate. Annual inflation applies.       Transition upon
termination or cancellation of Management - Global Posting services. Transition
work includes separation of data for the new company and separation of access as
applicable based on tool constraints.    Costs estimated to be $50,000 to MII
plus costs billed by third party vendors.    Reasonable time following
cancellation or termination in order to transition to a new MVWC solution.
Management – Global Selection    The Global Management Selection Program is a
suite of management selection assessments, new interview guides, and a new
approach to interviewing and making hiring decisions.   

Management Selection US and Non US: Annual Rate of $91.00 per management
associate.

 

Management Selection Interviewer Certification US and Non US Online
certification required. $105.00 per enrollee.

 

Rates impacted by volume and may fluctuate. Annual inflation applies.

  

Up to 24 months from Effective Date.

 

Continued use of these systems is predicated on dependencies to other systems,
tools, and interfaces.

   Transition upon termination or cancellation of Management - Global Posting
services. Transition work includes separation of data for the new company and
separation of access as applicable based on tool constraints.    Costs billed by
third party vendors.    Human Resources Business Process Management   

Managing issues and changes that are identified, monitoring key results, and the
day-to-day relationship between Hewitt subject matter experts and the Marriott
Center of Expertise in areas of Talent Acquisition and Selection, Talent
Management, Data Governance and Self Service, Reporting, and Communication.

Tools, Systems, Processes, and 3rd party vendor operational

  

2011 charge: $47,257 per period.

 

2012 estimated charge: $25,961 per period.

  

Up to 24 months from Effective Date.

 

Continued use of these systems is predicated on dependencies to other systems,
tools, and interfaces.

 

27



--------------------------------------------------------------------------------

  

relationships required to support:

 

Talent Acquisition & Selection.

 

•      Hourly & management Talent Acquisition Tools

 

•      Hourly & management Talent Acquisition Services

 

•      Hourly & Management Talent Selection Tools

 

Talent Management

 

•      Compensation & Benefits

 

•      Learning

 

•      Performance Management

 

•      Workforce Planning

 

•      Associate Engagement & Survey

 

Reporting and Testing

 

•      Compliance Reporting currently provided, within data segregation
parameters.

 

•      MVWC Operational & Transactional Reporting currently provided, within
data segregation parameters.

 

•      Ad Hoc Reporting

 

•      Testing Management Support

 

Data Management, Self-Service, & Project Management

 

•      myHR website & Service Center

 

•      Employee, Manager & HR Self-Service

 

•      PeopleSoft HR Management System Data Management

 

•      HR Data, Job Data, & Security

 

•      Project Management for Large Initiatives

 

•      Project Management Guidance

 

•      Portfolio Management Reporting, Tools, & Services

     

 

28



--------------------------------------------------------------------------------

   Transition upon termination or cancellation of Human Resources Business
Process Management services. Transition work includes separation of data for the
new company and separation of access as applicable based on tool constraints and
knowledge transfer.    Costs estimated to be $95,000 to MII plus costs billed by
third party vendors.    Reasonable time following cancellation or termination in
order to transition to a new MVWC solution. University Relations and Recruiting
   Full life-cycle college recruiting support for property/site operations
interns and management trainees (Management Development Program) from Marriott
Tier I, II & III colleges/universities, as deemed appropriate by the Recruiting
team, e.g., relationship management, sourcing, screening, interviewing, tracking
those who MVWC decides to extend an offer to, coordinating placements, tracking
interns.    2011 charge: $5713 per period.    Up to 24 months from Effective
Date. Talent Management Analytics and Solutions   

The Talent Management Analytics and Solutions (TMAS) department develops and
manages programs supporting critical areas of the employee lifecycle
(selection/onboarding, development, and job satisfaction and engagement). TMAS
develops and manages human capital management tools and programs to promote the
workforce productivity and supports the execution of business operations.
Additionally, TMAS follows professional standards in the development of tools
and programs to ensure employee-related practices are designed to mitigate legal
risk to the company. The services include:

 

1) Human Resources strategic planning and research, 2) Employee Selection and
Performance Management Tools, 3) Employee Succession Planning and Development
Tools, 4) Employee Engagement Surveys and

   Current cost is $79,567 annual ($6,121.23 per period) for TMAS support Future
cost after the Spinoff will be $14,650.00 per period.   

Up to 24 months from Effective Date.

 

Continued provision of these services is predicated on dependencies to other
systems, tools, and services.

 

29



--------------------------------------------------------------------------------

   Research, 5) Job Analyses and Design, 6) Workforce Analytics and Human
Resources Program Evaluation.         

Transition services to be provided by MII to MVWC upon termination or
cancellation of Talent Management Analytics and Solutions services. Transition
work includes separation of data for MVWC and separation of access as applicable
based on tool constraints.

 

These services are segmented into three areas: 1) Development Work, 2) Business
as Usual Support, and 3) Transition/Hand-off Support

 

Development Work

 

MII TMAS will continue to develop new products and tools and support the MVWC
organization during the implementation of those products and tools. Several key
caveats are listed below to help clarify the nature of this support:

 

•      Products and tools scheduled for implementation on a date after the end
of the Transition Period will not be supported for MVWC. MII TMAS will keep MVWC
informed about such projects and as practical, provide technical information
about the projects to assist MVWC should they decide to implement a similar
product or tool on their own.

 

•      MII TMAS will consult with MVWC regarding new products and tools to
determine the suitability and desirability of the new products and tools for
MVWC.

   Separation costs estimated to be $50,000 to MII to cover the cost of time to
transfer knowledge and records to MVWC or a third party provider.    Reasonable
time following cancellation or termination in order to transition to a new MVWC
solution.

 

30



--------------------------------------------------------------------------------

  

•      MII TMAS will ensure that any new product or tool that will be
implemented for MVWC is designed in such a way as to meet the functional,
technical, and brand needs of MVWC.

 

•      MII TMAS will not support the development of products or tools that have
singular applicability to MVWC.

 

Specific examples of currently scheduled development work are listed below

 

1.      Inclusion of MVWC in the Taleo applicant tracking system development and
implementation, including the integration of MVWC-specific job descriptions and
ACE pre-screening items. MII TMAS will support post-launch stabilization efforts
for MVWC. Scheduled for deployment in 1st quarter of 2012.

 

2.      Inclusion of MVWC in ongoing LPP development and upgrade work. Phased
deployments scheduled starting in Q3 of 2011 and continued updates through 2012.
TMAS cannot support MVWC-specific customizations in content, platforms, or
processes. TMAS can provide current-state and developed future-state materials
to MVWC for consideration as they potentially plan for an MVWC-specific LPP
model.

 

3.      Inclusion of MVWC with regard to updates to the Human Capital Review
updates currently underway within the Success Factors platform (e.g., change
management, training,

     

 

31



--------------------------------------------------------------------------------

  

implementation support). Initial deployment scheduled for Q3 2011.

 

4.      Inclusion of MVWC in planned validation and platform upgrade work
associated with the DDI field management assessments. Scheduled to start in late
Q2 of 2011, continuing into 2012 with platform updates scheduled for early 2013.
This work will be completed on behalf of MVWC as long as TMAS is supporting
Transition services at the time of the validation work.

 

Business As Usual Support

 

MII TMAS will provide continued business as usual support in such a way as to
replicate current-state functionality. The degree to which MII TMAS can provide
business as usual support will be partly dependent on the continued support
provided by other MII Center of Expertise, namely Business Process Management
(BPM). MII TMAS will provide business as usual support to MVWC following current
protocols and procedures. In certain instances, MVWC may request a modification
to the processes and procedures, but the extent to which MII TMAS will be able
to accommodate such requests is dependent on the nature of the request and in
some instances, changes to processes and procedures may not be feasible.
Large-scale activities (e.g., ad hoc analysis of assessment results,
revalidation of the Virtual Job Tryout) must be planned in advance with MII TMAS
to ensure adequate resources are available to

     

 

32



--------------------------------------------------------------------------------

  

adequately cover MVWC support needs and in some instances, prioritization of
projects may result in some projects not being supported. MII TMAS will provide
business as usual support for the areas outlined below.

 

1.      Continued support of research, analytics, and validation for existing
management and non-management selection tools including: APT hourly assessments,
DDI Management Assessments, and Shaker VJT MVWC M&S assessments. This includes
analyses of assessment performance and the Quality of Hire survey (so long as
Quality of Hire is active for the overall Marriott Enterprise).

 

2.      Assessment tool development/refinement support including planned and ad
hoc assessment alterations designed to improve tool functioning or adapt tools
to changing business requirements.

 

3.      Continued Business as Usual support of the Hourly Performance Process
(“HPP”) tool including the addition of new key actions to support new job
positions. Continued inclusion of MVWC in “open calls” to support the Phase I
and Phase II launches of HPP. Inclusion of MVWC in any HPP tool updates/upgrades
including change management/implementation support.

 

4.      Implementation of the 2012 Engagement Survey to include MVWC in the
administration of that survey. Continued analytical support for MVWC leadership.

     

 

33



--------------------------------------------------------------------------------

  

 

5.      Continued support of occupation code management and job description
creation activities, ranging from processing as-needed requests for new
codes/descriptions to designing and implementing occupation code and/or job
description restructuring projects.

 

6.      Starting in 2012, inclusion of MVWC with regard to Taleo’s recruiting
tool, ACE, pre-screening item functionality analyses.

 

7.      Continued inclusion of MVWC in ongoing Quality of Hire surveys.

 

8.      Continued consideration of MVWC in enterprise-wide selection tool
adverse impact analysis efforts.

 

Transition/Hand-off Support

 

The overarching goal of this agreement is to provide continued TMAS support to
MVWC to avoid a disruption in human capital management processes and tools,
allow MVWC to focus on developing a long-term human resources strategy, and work
with MVWC to smoothly transfer organizational knowledge to MVWC with an emphasis
on transitioning MVWC from current state into the to-be-developed long-term
vision for MVWC human resources.

 

1.      MII TMAS will consult with MVWC on an ongoing basis with regard to HR
strategic planning for MVWC with an emphasis on clarifying the philosophical and
historical

     

 

34



--------------------------------------------------------------------------------

  

roots of various MII human resource management tools and processes.

 

2.      MII TMAS will provide MVWC with the technical support needed to
transition all functions to the MVWC team prior to the end of the transition
period. This transitional support includes helping MVWC understand the
implications of removing, adding, or modifying tools and processes.

 

3.      MII TMAS will train/educate MVWC persons with regard to the operation or
functioning of any TMAS developed products and tools.

 

4.      MII TMAS will make available to MVWC all product and tool documentation,
specifically job analysis and assessment validation program results, so that
MVWC can adequately evaluate the rigor of these cornerstone projects and support
the continued use of the existing job descriptions and assessment tools.

      Talent Acquisition Center of Expertise– 3rd Party Recruiting Services   
Oversee the execution of recruiting services for MVWC and working with the 3rd
party vendor. This includes: Management and Hourly Recruiting Services on-going
oversight, including monitoring the service level agreements metrics, reporting,
implementing any necessary process changes due to new employment laws or process
effectiveness efforts in partnership with MVWC Talent Acquisition function,
escalating issues to the MVWC talent acquisition team as needed for resolution,
etc.; launch of the enhanced hourly recruiting   

2011 charges: $3,645 per period.

 

Upon termination or cancellation, (i) a fee to MII estimated to be equal to a
one-period transition fee to cover administrative and logistics costs resulting
from extracting MVWC data, adjusting processes and realigning internal resources
at the time of separation; and (ii) charges by third

   Up to 24 months from Effective Date.

 

35



--------------------------------------------------------------------------------

   services model (2012 Q1) as part of MII’s overall launch plan and in
partnership with the MVWC human resources team.    party vendors.    Talent
Acquisition Center of Expertise– Talent Acquisition systems oversight    Oversee
the performance of the talent acquisitions systems and manage the relationship
with the 3rd party vendors as part of MII’s agreements with the vendors. This
includes: (i) On-going oversight of the global talent acquisition system
performance and functionality; (ii) On-going oversight of the existing non-US
non-management talent acquisition system performance and functionality; (iii)
Support of future enhancements.   

2011 charges: $3,040 per period.

 

Upon termination or cancellation, (i) a fee to MII estimated to be equal to a
one-period transition fee to cover administrative and logistics costs resulting
from adjusting processes and realigning internal resources at the time of
separation and (ii) charges by third party vendors.

 

Note: Any MII Talent Acquisition costs to support the launch of the new talent
acquisition system (Taleo) in January of 2012 will be charged separately as part
of the overall project allocation; and additional charges to support the
replacement of the non-U.S. non-management system (iGRasp) for non-management
positions across non U.S. locations (2012-2013) are not included and will apply.

   Up to 24 months from Effective Date. Associate Engagement Survey Software
Tool    Engagement Survey provides associates with a confidential means to give
feedback on the work environment and indicate their level of engagement. It also
provides a   

2011 charge: $7.75 per participant/registrant per survey.

 

Rate is impacted by

  

Up to 24 months from Effective Date.

 

Continued

 

36



--------------------------------------------------------------------------------

   reporting mechanism for managers to review the results of their
organization’s results. Current Systems and tools will be retained as is during
the current contract with AonHewitt. Survey tool is a standalone tool. Service
Center – provides call center support.    volume and may fluctuate.    provision
of these services is predicated on other systems, tools, and interfaces.   
Transition upon termination or cancellation of Talent Management Analytics and
Solutions services. Transition work includes separation of data for the new
company and separation of access as applicable based on tool constraints.   
Estimated costs of $15,000 to MII plus costs from 3rd party vendors.   
Reasonable time following cancellation or termination in order to transition to
a new MVWC solution. MII Internal Communications (infrastructure and content)
relating to MII’s key internal communications vehicles    MII Weekly Update –
MII to provide support of and coordination with MVWC of content to MVWC for the
Weekly Update. The MII Weekly Update editor will provide the MVWC Weekly Update
editor with one copy of the “final” MII Weekly Update on Friday afternoons of
each week by 2:00 pm Eastern time. The MVWC Weekly Update editor can then
determine if the content is appropriate for MVWC’s audience.    No charges to
MVWC.    Up to 24 months from Effective Date.

 

37